Title: To James Madison from George T. Hawksworth, 19 July 1816
From: Hawksworth, George T.
To: Madison, James


        
          Sir.
          New York July 19th. 1816
        
        Pardon the liberty I have taken in writing to you. Had I a friend in this world to look up to for protection I would not trouble you thus, and knowing ’twould be useless to write you thro’ any other channel therefore thought it most prudent to address you in person stating the unpleasant way I am situated. First I must tell you who I am; I am the unfortunate late commander of H.M. late Brig Magnet that was driven onshore by Commodore Chauncey on Lake Ontario, and afterwards destroyed hir by fire, to prevent her falling into the hands of the Americans. Had I known how they intended to treat me I certainly would have given her up to the American Squadron, no doubt Sir you have long ’ere this heard the whole particulars, the manner Sir J. Yeo treatd me. Of course rather than brook the insults of tyrants I came over to the land of liberty to tender my services to the U. States—knowing it was ⟨t⟩he only place for injured & oppressed persons to ⟨see⟩k redress; of course gave all the information relative to the force on land as well as on the lakes. The secretary of the Navy Sir had the goodness to give me an acting Sailing Master’s Warrant while it contin[u]ed war, till the Gun Boats was paid off and afterwards order’d me to the Navy Yard. There I remained three or four Months, when the secretary proposed to give me a certain sum to give up my claim on the U. States, Ah! Sir you well know my situation could I refuse any thing tho’ small from that goverment whom protected me in time of trouble, or can I say I had any claims on the U. States. It entirely depended on their goodness, how much, or what they thought proper to give me, therefore deem’d it most prudent to accept of the sum, which was a thousand dollars. Little I th⟨ought?⟩ ⟨in time?⟩ how I should live when that was gone; ref⟨lect?⟩ Sir a young man brought up from his infancy in the Navy, never acquired any other business, banished from his native country, to a strange land, ⟨wi⟩thout money, freinds, or a profession to gain a living. I can’t sail in an American Ship, as I am not yet become a citizen, in fact I know not what to do. My Father in England has lately died, ⟨and⟩ left me considerably, thro’ its utterly impossiable to obtain it unless I go myself, that I can’t do. It entirely depends on My Uncle whether I ever get a Cent, for he has taken the adva⟨n⟩tage of my desertion, and tells me I cannot ⟨get?⟩ it unless I come myself—knowing I never can go home. Let me beg of your good⟨ness?⟩ Sir to befreind me believe me I shall eve⟨r⟩ remember it with gratitude; probably Sir ’twould be in your power to o⟨rd?⟩er Dr. Bul⟨lus⟩ Navy Agent at New York; to assist me in some measure by giving me same income I had before as Sailing Master, I trust ’ere long I shall be able to help myself should my hard hearted Uncle feel for me, or could I become an america⟨n⟩ citizen

I could get my living on the water. Believe me to be Sir with great respect your most Obet. & humble servant
        
          George T. Hawksworth
        
      